      Case 2:20-cv-00468-MHH-HNJ Document 17 Filed 07/29/20 Page 1 of 4                      FILED
                                                                                     2020 Jul-29 AM 11:12
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

 WILBUR LEE ELLISON,                         )
                                             )
       Petitioner,                           )
                                             )
 v.                                          )   Case No.: 2:20-cv-00468-MHH-HNJ
                                             )
 JOHN CROW, Warden,                          )
                                             )
       Respondent.                           )

                              MEMORANDUM OPINION

      Petitioner Wilbur Lee Ellison, acting pro se, filed this § 2254 habeas corpus

action earlier this year. (Doc. 1; Doc. 14 at 3 n.4). Mr. Ellison challenges the

calculation of his release date based upon his June 6, 2002, conviction in Shelby

County Circuit Court for rape, sodomy, and sexual abuse. (Doc. 8 at 1-2). On July

6, 2020, the magistrate judge to whom the case was referred entered a report and

recommendation pursuant to 28 U.S.C. § 636(b), and recommended that the Court

dismiss this action. (Doc. 14). The magistrate judge found that Mr. Ellison has

procedurally defaulted his claim, noted that exhaustion is not jurisdictional, and

addressed Mr. Ellison’s claim on its merits, finding no basis for federal habeas relief.

(Doc. 14). Mr. Ellison and respondent John Crow have objected to the report.

(Docs. 15 and 16).
     Case 2:20-cv-00468-MHH-HNJ Document 17 Filed 07/29/20 Page 2 of 4




      Respondent Crow objects to the finding in the report that he waived

exhaustion. (Doc. 15). The Court sustains the objection and notes that with respect

to Mr. Ellison’s current habeas petition, Warden Crow did not explicitly waive the

requirement of state court exhaustion. With respect to exhaustion, the Eleventh

Circuit has explained,


      Under § 2254(b), a federal court may not grant a writ of habeas corpus
      on a claim unless the petitioner has exhausted all available state court
      remedies regarding that claim. 28 U.S.C. § 2254(b). A petitioner cannot
      satisfy the exhaustion requirement if, with certain exceptions that are
      not applicable in this case, he has failed to avail himself of “any
      available procedure” by which he has the right to raise his claim in state
      court. Id. § 2254(c). If a petitioner fails to exhaust his state remedies,
      a district court must dismiss the petition without prejudice to allow for
      such exhaustion. See Rose v. Lundy, 455 U.S. 509, 519–20 (1982);
      Ward v. Hall, 592 F.3d 1144, 1156 (11th Cir. 2010). But see 28 U.S.C.
      § 2254(b)(2) (“An application for a writ of habeas corpus may be
      denied on the merits, notwithstanding the failure of the applicant to
      exhaust the remedies available in the courts of the State.”).

Gore v. Crews, 720 F.3d 811, 815 (11th Cir. 2013). The magistrate judge properly

found that Mr. Ellison did not exhaust his state court remedies with respect to his

state court habeas petition, and the time for exhaustion in state court has expired, so

that his current challenge to his sentence is procedurally defaulted. (Doc. 14, pp. 4-

7). For this reason, the Court will dismiss Mr. Ellison’s federal habeas petition

without prejudice. Because the state court’s denial of Mr. Ellison’s state habeas

petition does not have a res judicata effect, whether or not Mr. Ellison exhausted his

claim in the state courts does not bar him from again raising and exhausting his
                                          2
      Case 2:20-cv-00468-MHH-HNJ Document 17 Filed 07/29/20 Page 3 of 4




claim. See Shuttlesworth v. State, 151 So.2d 734, 737 (Ala.Crim.App. 1962); see

also Brooks v. Ala. Brd. of Pardons and Paroles, 644 So.2d 481, 483 (Ala.Crim.

App. 1994) (The doctrine of res judicata has always been inapplicable to habeas

corpus petitions.”).

       Mr. Ellison’s objections to the magistrate judge’s report concern the mertits

of his federal habeas petition. Because this Court will not reach the merits, those

objections are moot.1

       Having reviewed the materials in the record, including the parties’ objections

and the magistrate judge’s report and recommendation, the Court adopts the report’s

analysis of exhaustion and procedural default, sustains Warden Crow’s objection

with respect to waiver of exhaustion, and finds Mr. Ellison’s objections concerning

the analysis of the merits of his habeas petition moot because the Court does not

reach the merits of his petition. By separate order, the Court will dismiss this action

without prejudice. Because the exhaustion and procedural default issues are not

debatable among jurists of reason, the Court will not issue a certificate of




1
 Mr. Ellison asserts that he “believes a writ of arrest was returned to Shelby County by the F.B.I.
… at that same time [as his federal arrest], but [he] has been unable to compel the Shelby County
Circuit Court to admit or deny that such documents exist.” (Doc. 16, p. 2). Having searched the
Shelby County records, the Court notes that no such documents appear in those court records.
Each of the Shelby County dockets reflects an arrest date of March 6, 2002. See State v. Ellison,
58-CC-2002-000370.00, -000371.00, -000388.00, -000389.00, -000390.00, -000391.00, -
000392.00, and -000393.00. This Court may take judicial notice of state court dockets. Paez v.
Sec’y, Fla. Dept. of Corr., 947 F.3d 649, 651-52 (11th Cir. 2020).
                                                3
     Case 2:20-cv-00468-MHH-HNJ Document 17 Filed 07/29/20 Page 4 of 4




appealability. See 28 U.S.C. § 2253(c); Slack v. McDaniel, 529 U.S. 473, 484-85

(2000); Rule 11(a), Rules Governing § 2254 Proceedings.



            DONE and ORDERED this July 29, 2020.


                                  _________________________________
                                  MADELINE HUGHES HAIKALA
                                  UNITED STATES DISTRICT JUDGE




                                       4
